Citation Nr: 0630027	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether the veteran filed a timely substantive appeal on 
the claim for service connection for residuals of a brain 
aneurysm.	

2.  Whether the veteran filed a timely substantive appeal on 
the claim for service connection for varicose veins.

3.  Whether the veteran filed a timely substantive appeal on 
the claim for service connection for torn ligaments in both 
legs.

4.  Whether the veteran filed a timely substantive appeal on 
the claim for service connection for left knee arthritis.

5.  Whether the veteran filed a timely substantive appeal on 
the claim for service connection for bone spurs of the feet.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
December 1987, from August 1990 to August 1991, and from 
December 1995 to August 1996.  She also had periods of active 
duty for training and inactive duty for training in the 
reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Louis, Missouri, which denied the veteran's claim for 
service connection for the following disabilities:  residuals 
of a brain aneurysm, varicose veins, torn ligaments of 
bilateral legs, arthritis of the left knee, and bone spurs in 
bilateral feet.

The Board initially reviewed the appeal in January 2004, at 
which time, the appeal was remanded for procedural issues.  A 
review of the record indicates that the issues have been 
fully addressed.  Consequently, the Board is able to proceed 
with its review.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  In a February 2002 rating decision, the RO denied service 
connection for residuals of a brain aneurysm, varicose veins, 
torn ligaments of bilateral legs, arthritis of the left knee, 
and bone spurs in bilateral feet.

2.  The veteran was duly notified of the decision and her 
procedural and appellate rights in a February 25, 2002, 
letter.

3.  In April 2002, the RO received the veteran's Notice of 
Disagreement with the RO's February 2002 rating decision 
denying service connection for residuals of a brain aneurysm, 
varicose veins, torn ligaments of bilateral legs, arthritis 
of the left knee, and bone spurs in bilateral feet.

4.  On January 3, 2003, the RO issued the veteran a Statement 
of the Case addressing the issues of entitlement to service 
connection for residuals of a brain aneurysm, varicose veins, 
torn ligaments of bilateral legs, arthritis of the left knee, 
and bone spurs in bilateral feet.

5.  The veteran did not submit any written statement during 
the remainder of the appellate period which could be 
interpreted as a substantive appeal of the February 2002 
rating decision.


CONCLUSION OF LAW

The veteran did not submit a timely and adequate substantive 
appeal of the February 2002 rating decision denying service 
connection for residuals of a brain aneurysm, varicose veins, 
torn ligaments of bilateral legs, arthritis of the left knee, 
and bone spurs in bilateral feet, and the Board therefore has 
no jurisdiction to consider an appeal stemming from that 
decision.  38 U.S.C.A. §§ 5107, 7105, 7108 (West 2002); 38 
C.F.R. §§ 20.101, 20.200, 20.202, 20.302, 20.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a Notice of Disagreement and 
completed by a substantive appeal after a Statement of the 
Case is furnished to the appellant.  In essence, the 
following sequence is required: there must be a decision by 
the RO, the appellant must express timely disagreement with 
the decision, VA must respond by explaining the basis of the 
decision to the appellant, and finally the appellant, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.101, 20.200, 
20.201, 20.202, 20.302 (2005).

To be considered timely, the substantive appeal must be filed 
within 60 days from the date that the RO mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or, where applicable, 
within the extended time limits prescribed pursuant to a 
timely filed request for extension of time.  38 C.F.R. 
§§ 20.302(b), 20.303 (2005).  Any appeal that fails to allege 
specific error of fact or law in the determinations being 
appealed may be dismissed.  38 U.S.C.A. § 3.157; 38 C.F.R. §§ 
20.101, 20.202 (2005).

A substantive appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to the errors of 
fact or law claimed to have been made.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.202 (2005).  Where a 
Statement of the Case addresses several issues, the 
substantive appeal must either indicate that the appeal is 
being perfected as to all those issues or must specifically 
identify the issues appealed.  The Board will construe such 
arguments in a liberal manner, but may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Id; see also Roy v. Brown, 5 
Vet. App. 554 (1993).

When VA rules require that a document be filed within a 
specified period of time, a response postmarked prior to 
expiration of the applicable time limit will be accepted as 
having been timely filed.  In the event that the postmark is 
not of record, the postmark date will be presumed to be five 
days prior to the date of receipt by the VA.  In calculating 
this 5-day period, Saturdays, Sundays and legal holidays will 
be excluded.  38 C.F.R. § 20.305 (2005).  Also, in computing 
the time limit for filing a document, the first day of the 
specified period will be excluded and the last day included 
and where the time limit would expire on a Saturday, Sunday, 
or legal holiday, the next succeeding workday will be 
included.  Id.

Analysis

As previously noted, in a February 2002 rating decision, the 
RO denied service connection for residuals of a brain 
aneurysm, varicose veins, torn ligaments of bilateral legs, 
arthritis of the left knee, and bone spurs in bilateral feet.
The veteran was duly notified of the decision, and of her 
procedural and appellate rights, in a February 2002 letter.

In response to the veteran's April 2002 Notice of 
Disagreement, on January 3, 2003, the RO duly issued the 
veteran a Statement of the Case addressing the issues of 
entitlement to service connection for residuals of a brain 
aneurysm, varicose veins, torn ligaments of bilateral legs, 
arthritis of the left knee, and bone spurs in bilateral feet.  
The veteran was also provided with a blank VA Form 9 on which 
to perfect her appeal.  In addition, it is notable that she 
was again notified of her procedural and appellate rights, 
and was clearly advised that in order to complete her appeal, 
she had to file a substantive appeal within 60 days of the 
Statement of the Case.

VA received a VA Form 9 on March 6, 2003, which was dated by 
the veteran on the same day.  The date of receipt is more 
than one year from the initial rating decision of February 
2002 and is more than 60 days after the Statement of the 
Case.  The Board has carefully reviewed the record, but finds 
no indication of record, nor does the veteran contend, that 
she submitted any written statement within the remainder of 
the appellate period which could be interpreted as a 
substantive appeal of the February 2002 rating decision.


Based on the facts set forth above, the Board finds that the 
veteran did not submit a timely or adequate substantive 
appeal with the February 2002 rating decision; thus, the 
Board has no jurisdiction over any matter stemming from that 
decision.  See 38 U.S.C.A. §§ 7105, 7108; Rowell v. Principi, 
4 Vet. App. 9 (1993) (if there is a failure to comply with 
the law or regulations, it is incumbent on the Board to 
reject the application for review on appeal).

The Board has considered that the RO, after the expiration of 
the appeal period, issued a letter and a Supplemental 
Statement of the Case, in which it accepted the veteran's 
untimely VA Form 9.  Despite the actions of the RO, however, 
the Court has held that the Board is required to assess its 
jurisdiction prior to addressing the merits of the claim.  
See Marsh v. West, 11 Vet. App. 468 (1998); see also VA 
O.G.C. Prec. Op. No. 9-99.  Moreover, the provisions of 
section 7105(d)(3) provide that although the RO may close the 
case for failure to respond after receipt of a Statement of 
the Case, questions as to timeliness or adequacy of response 
"shall be" determined by the Board.  Cf. Rowell v. 
Principi, 4 Vet. App. 9 (1993); Gonzalez-Moralez v. Principi, 
16 Vet. App. 556 (2003).

In this case, the Board finds that the veteran failed to file 
a timely appeal with the February 2002 rating decision.  
Again, there is no indication of record, nor has the veteran 
contended, that she had good cause for failing to request an 
extension or perfect her appeal in a timely manner.  See 38 
C.F.R. §§ 3.109(b), 20.303; Roy, 5 Vet. App. at 556 (1993) 
(holding that an extension of time in which to file a 
substantive appeal could not be granted unless a request for 
extension was made in accordance with section 20.303).  
Moreover, the Board has taken no action which would 
constitute a waiver of the substantive appeal.  See Beyrle v. 
Brown, 9 Vet. App. 24 (1996); Roy, 5 Vet. App. 554 (1993).

In summary, the Board finds that after receiving appropriate 
notification of her appellate rights, the veteran submitted a 
timely Notice of Disagreement with the February 2002 rating 
decision and the RO duly issued a Statement of the Case to 
her on January 3, 2003. Nonetheless, the veteran failed to 
submit any written statement during the remainder of the 
appellate period, which could be interpreted as a substantive 
appeal of the February 2002 rating decision.  Thus, the Board 
has no jurisdiction to consider an appeal stemming from the 
February 2002 rating decision.  38 U.S.C.A. §§ 5107, 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2005).


ORDER

The veteran did not submit a timely substantive appeal with a 
February 2002 rating decision which denied the veteran's 
claim for service connection for the following disabilities:  
residuals of a brain aneurysm, varicose veins, torn ligaments 
of bilateral legs, arthritis of the left knee, and bone spurs 
in bilateral feet; thus, the appeal is dismissed.



____________________________________________
K. PARAKKAL
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


